DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 2-3 the limitation “wherein the prism structure comprises a substrate, a plurality of prismatic tooth portions and a transparent sealing portion that are stacked on the substrate” this is indefinite in that it is unclear how a substrate can be stacked on itself. For the purpose of examination the limitation has been interpreted as “wherein the prism structure comprises a substrate, a plurality of prismatic tooth portions and a transparent sealing portion, wherein the plurality of prismatic tooth portions and the transparent sealing portion are stacked on the substrate”.
	Claim 1 recites in lines 7-8 the limitation “each layer of the backlight module is doped with a transparent thermal insulation material” this is indefinite in that it is unclear what constitutes a layer and therefore unclear what portions of the backlight module are or are not required to be doped with the transparent thermal insulation material. For the purpose of examination the limitation has been interpreted as “each of the substrate, plurality of prismatic 
 	Claim 16 recites in line 11 “each layer of the prism structure is doped with a transparent thermal insulation material” this is indefinite in that it is unclear what constitutes a layer and therefore unclear what portions of the prism structure are or are not required to be doped with the transparent thermal insulation material. For the purpose of examination the limitation has been interpreted as “each of the substrate, plurality of prismatic tooth portions, and the transparent sealing portion is doped with a transparent thermal insulation material.”
	Claims 2-10 and 17-20 are rejected due to their dependency. 
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, Yu et al. (US Pub. 20040165124) teaches (in figure 4) a liquid crystal display device (150), comprising: a liquid crystal display panel (154) and a backlight module (152), the backlight module comprising a prism structure (160 see paragraph 19), wherein the prism structure comprises a substrate (161), and a transparent sealing portion (159) that are stacked; the transparent sealing portion seals the prism substrate, and a space between the prism substrate and the transparent sealing portion is a vacuum space (see paragraph 19).
You et al. (US Pub. 20170045772) teaches (in figures 1-2) a liquid crystal display device (1), comprising: a liquid crystal display panel (100) and a backlight module (10, 20, and 30), the backlight module comprising a prism structure (32) wherein the liquid crystal display panel comprises an opposite substrate (120) and an array substrate (110) which are opposite to each other, and a liquid crystal layer (130) between the opposite substrate and the array substrate; at 
Deane et al. (USP 6627305) teaches (in figure 2) a liquid crystal display panel comprises an opposite substrate (upper substrate 10) and an array substrate (lower substrate 10) which are opposite to each other, and a liquid crystal layer (20) between the opposite substrate and the array substrate; at least one of a base substrate of the opposite substrate and a base substrate of the array substrate in the liquid crystal display panel comprises a transparent thermal insulation material (silica aerogel layer 12 see Col. 4 lines 17-22).
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which a base substrate is doped with transparent thermal insulation material in combination with the other required elements of claim 12. 
Claims 13-15 are allowable by virtue of their dependency. 
Claims 1-10 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 16, Yu et al. (US Pub. 20040165124) teaches (in figure 4) a backlight module (152), the backlight module comprising a prism structure (160 see paragraph 19), wherein the prism structure comprises a substrate (161), and a transparent sealing portion (159) stacked on the substrate; the transparent sealing portion seals the prism substrate, and a space between the prism substrate and the transparent sealing portion is a vacuum space (see paragraph 19).

You et al. (US Pub. 20170045772) teaches (in figures 1-2) providing a transparent thermal insulation material layer (silica aerogel layer 350 see paragraph 84) with a prism sheet (32) in a backlight module (10, 20, 30, and 350).
Negley et al. (US Pub. 20060152651) teaches (in figure 3) providing a transparent thermal insulating material (310) between a light source (230) and optical films (130 and 140) (see paragraphs 31 and 32). 
 However, the prior art taken alone or in combination fails to teach or fairly suggest a device in which “each of the substrate, plurality of prismatic tooth portions, and the transparent sealing portion is doped with a transparent thermal insulation material” in combination with the other required elements of claims 1 and 16 respectively. 
Claims 2-10 and 17-20 would be allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s response, filed 12/22/2020, with respect to claims 1-10 and 12-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-11 and 16-20 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ALEXANDER P GROSS/Examiner, Art Unit 2871